Case 2:20-cv-00554-TFM-C Document 94 Filed 06/09/21 Page 1 of 3                        PageID #: 588




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

FIRST ACCEPTANCE INSURANCE                     :
COMPANY, INC.,                                 :
                                               :
       Plaintiff,                              :
                                               :
v.                                             :       CIVIL ACT. NO. 2:20-cv-554-TFM-C
                                               :
VANDERLISA ROSSER, et al.,                     :
                                               :
       Defendants.                             :

                                              ORDER

       Pending before the Court is the Motion to Appoint Administrator ad Litem for Tremaine

Dixson. Doc. 87, filed June 4, 2021. Plaintiff First Acceptance Insurance Company (“Plaintiff”)

moves the Court appoint an administrator ad litem for Defendant Tremaine Dixson (“Dixson”),

pursuant to Ala. Code § 43-2-250. Id. In support of the motion, Plaintiff states Dixson died from

injuries that he sustained in the motor vehicle accident that is at issue in this matter, an estate was

not created for him, and he is a potential interested party in the outcome of this declaratory

judgment action because he was involved in the accident. Id.

       First, the Court notes Plaintiff has not cited authority for this federal court to appoint an

administrator ad litem pursuant Ala. Code § 43-2-250. See Powell v. HM Trucking, LLC, Civ.

Act. No. 1:18-cv-958-ECM, 2020 U.S. Dist. LEXIS 24279, at *3, 2020 WL 710615, at *1 (M.D.

Ala. Feb. 12, 2020) (denying the plaintiff’s request to appoint an administrator ad litem and stating

the plaintiff did not present legal authority as to why Ala. Code § 43-2-250 would apply in federal

court); Taul ex rel. United States v. Nagel Enters., Inc., Civ. Act. No. 2:14-CV-0061-VEH, 2019

U.S. Dist. LEXIS 26669, at *4, 2019 WL 718714, at *2 (N.D. Ala. Feb. 20, 2019) (denying and

stating same).


                                             Page 1 of 3
Case 2:20-cv-00554-TFM-C Document 94 Filed 06/09/21 Page 2 of 3                        PageID #: 589




       Even if the Court is able to appoint an administrator ad litem, Plaintiff has not satisfied the

requirements of Ala. Code § 43-2-250, which reads:

       When, in any proceeding in any court, the estate of a deceased person must be
       represented, and there is no executor or administrator of such estate, or he is
       interested adversely thereto, it shall be the duty of the court to appoint an
       administrator ad litem of such estate for the particular proceeding, without bond,
       whenever the facts rendering such appointment necessary shall appear in the record
       of such case or shall be made known to the court by the affidavit of any person
       interested therein.

ALA. CODE § 43-2-250.

       The Supreme Court of Alabama has noted the limited application of the statute:

       [T]he strict interpretation of § 43-2-250 admits of two, and only two, circumstances
       where it is appropriate for a court to appoint an administrator ad litem. The first is
       when the estate of a deceased person must be represented and there is no executor
       or administrator of such estate; the second is when the estate of a deceased person
       must be represented and the executor or administrator is interested adversely to the
       estate.

Golden Gate Nat’l Senior Care, LLC v. Roser, 94 So. 3d 365, 370 (Ala. 2012) (emphasis omitted);

see also Taul, 2019 U.S. Dist. LEXIS 26669, at *4, 2019 WL 718714, at *2 (quoting same).

Section 43-2-250 presupposes an estate was created. Powell, 2020 U.S. Dist. LEXIS 24279, at *4,

2020 WL 710615, at *2. In this case, as Plaintiff states in its motion, an estate has not been created

for Dixson. Doc. 87 at 1.

       Further, since Plaintiff has confirmed Dixson was deceased before the initiation of this

action, it is incumbent on the Court to note, under Alabama law, Dixson lacks the capacity to be

sued and is not the proper party to this action, which is the personal representative of his estate.

See A.E. v. M.C., 100 So. 3d 587, 595 (Ala. 2012) (citations omitted) (“[P]roceedings instituted

against an individual who is deceased at the time of the filing of suit are a nullity. Such proceedings

are void ab initio and do not invoke the jurisdiction of the trial court.”); Powell, 2020 U.S. Dist.

LEXIS 24279, at *4, 2020 WL 710615, at *2; ALA. CODE § 6-5-462 (“In all proceedings not of an


                                             Page 2 of 3
Case 2:20-cv-00554-TFM-C Document 94 Filed 06/09/21 Page 3 of 3                       PageID #: 590




equitable nature, all claims upon which an action has been filed and all claims upon which no

action has been filed on a contract, express or implied, and all personal claims upon which an

action has been filed, except for injuries to the reputation, survive in favor of and against personal

representatives; and all personal claims upon which no action has been filed survive against the

personal representative of a deceased tort-feasor.”).

       Therefore, the Motion to Appoint Administrator ad Litem for Tremaine Dixson (Doc. 87)

is DENIED.1

       DONE and ORDERED this 9th day of June 2021.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




1
  “The court strongly recommends that the plaintiff pursue appointment of an administrator ad
litem with the appropriate Probate Court, or obtain a copy of the decedent’s death certificate and
proceed with the creation of a probate estate, in the appropriate Probate Court.” Smith v. Schneider
Nat’l Carriers, Inc., Civ. Act. No. CV-09-J-658-S, 2009 U.S. Dist. LEXIS 141147, at *5, 2009
WL 10703357, at *2 (N.D. Ala. July 15, 2009).

                                             Page 3 of 3
